Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Election/Restrictions
2.	Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/04/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	Claims 1-15 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-15 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising an interconnect, wherein a first part of the interconnect is electrically connected with the first doped semiconductor layer and a second part of the interconnect is electrically connected with the second doped semiconductor layer and wherein a part of the interconnect between the first part and the second part crosses over a sidewall of the second doped semiconductor layer, wherein the interconnect comprises a metal filled slit in the oxide layer, a stoichiometric crystalline passivation layer which covers the first and second doped semiconductor layers, the oxide layer, and the interconnect, in combination with the remaining claimed limitations of claim 1; the claimed method for manufacturing a semiconductor device comprising removing part of the oxide layer to obtain a slit in the oxide layer over the first doped semiconductor layer, over a sidewall of the second doped semiconductor layer, and over the second doped semiconductor layer, filling the slit with a metal thereby creating an electrical interconnect between the first doped semiconductor layer and the second doped semiconductor layer, providing a stoichiometric crystalline passivation layer over the first and second doped semiconductor layers, over the oxide layer, and over the interconnect, in combination with the remaining claimed limitations of claim 13.



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897